Case 1:20-cv-02437-JRS-MJD Document 10 Filed 09/30/20 Page 1 of 2 PageID #: 70




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 IONJI, LLC d/b/a IONJI CONSULTING, )
                                    )
                Plaintiff,          )
                                    )
      vs.                           )                   Case No.: 1:20-cv-02437-JRS-MJD
                                    )
 HODA     HANNA   and      CATALYST )
 SOLUTIONS HOLDINGS, INC.,          )
                                    )
                Defendants.


                      NOTICE OF RETURN OF SERVICE ON
                DEFENDANT CATALYST SOLUTIONS HOLDINGS, INC.


       Plaintiff Ionji, LLC d/b/a Ionji Consulting (“Plaintiff” or “Ionji”), by counsel, respectfully

notifies the Court, pursuant to Fed. R. Civ. P. 4, that Defendant Catalyst Solutions Holdings, Inc.

c/o E.J. Weaver, Registered Agent, was served with a Summons and Complaint by certified mail

on September 25, 2020. Plaintiff further notifies the Court that that Defendant Catalyst Solutions

Holdings, Inc. c/o Corporations USA, LLC, Registered Agent, was served with a Summons and

Complaint by certified mail on September 30, 2020. True and accurate copies of the summonses

and USPS Tracking Information are attached hereto as Exhibit A and Exhibit B. The clerk is

hereby requested to enter the date of service on Defendant Catalyst Solutions Holdings, Inc. as

September 30, 2020.

                                              Respectfully submitted,

                                              s/William J. Brinkerhoff
                                              B.J. Brinkerhoff, Attorney No. 24811-53
                                              Alexandra J. Blackwell, Attorney No. 33963-06
                                              JESELSKIS BRINKERHOFF AND JOSEPH, LLC
                                              320 North Meridian Street, Suite 428
                                              Indianapolis, IN 46204
Case 1:20-cv-02437-JRS-MJD Document 10 Filed 09/30/20 Page 2 of 2 PageID #: 71




                                    Telephone: (317) 220-6290
                                    Facsimile: (317) 220-6291
                                    bjbrinkerhoff@jbjlegal.com
                                    ablackwell@jbjlegal.com

                                    Counsel for Plaintiff




                                       2
